Title: To George Washington from Major General Philemon Dickinson, 22 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Bordentown [N.J.] 22d June 1778
                    
                    At one oClock this morning, I received information, that the Enemy were endeavouring to surround us, with a strong detachment which marched last Evening from Holly, the Informant said, they intended to take possession, of Crosswicks, & the Drawbridge, whilst their main body moved on, in our rear—I thought our situation very precarious, therefore am now preparing to cross, the Creek (Crosswicks) having called in all the scouting Parties.
                    Genl Maxwell with his Brigade, & part of the Militia, will take post, at Crosswicks bridge—myself near the Drawbridge, where I shall throw up two small works, as the Ground is very advantageous, & will cost them some trouble.
                    Several Expresses arrived here within a few minutes, all of whom agree, that the Enemy are advancing towards the Black-horse, their advanced Guard, is one mile on this side Slab Town—the body which lay at Moores Town, joined those at Mount Holly, yesterday afternoon at 2, OClock, they are all now collected—& I believe their march will be more rapid—I shall write your Excellency this Evening again—one of the Videts, thinks they are taking the Job’s Town road—this matter will very soon, be ascertaind—but think it proper, not to detain the Express—as they are actually on their march. I have the honor to be, Your Excellency’s Most Obt
                    
                        Philemon Dickinson
                    
                